DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s limitations specify the directional nature of the inward contractions as illustrated by Figures 3-4 of the instant application.  The prior art does not show this type of contraction which improves color mixing and product yields.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication No. 2016/0056218) in view of Yotsuya (US Publication No. 2003/0061593).

a base substrate (1)
an anode layer (15) on the base substrate
a pixel defining layer (22) on the anode layer (15), wherein the pixel defining layer has a pattern opening area, and the pattern opening area includes a plurality of pixel openings arranged in an array manner
a light-emitting layer (3) formed on the pixel defining layer (22) by evaporation
wherein the pattern opening area has an inward contraction structure with respect to a regular pixel opening area structure in which a plurality of pixel openings are arranged in a manner of an regular array where rows in the regular array are equally spaced from each other and are parallel to each other and columns in the regular array are equally spaced from each other and are parallel to each other (Figure 2)
While Wang does disclose curing the light-emitting layer, thereby evaporating solvent to contract the layer, it does not clearly and explicitly define this process as an evaporation process.  However, Yotsuya discloses forming a light-emitting layer by evaporation (paragraph 101).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the light-emitting layer to be formed by evaporation since it allows for reproducibility and improved method productivity (paragraph 102).
Regarding claim 2, Wang discloses an inward contraction amount of the pattern opening area in the pixel defining layer is determined according to a preset inward contraction amount and evaporation conditions (Figures 3-6; paragraph 46).
Regarding claim 3, Wang discloses the preset inward contraction amount for a current evaporation is an inward contraction amount of the pattern opening area of the pixel defining layer with respect to the regular pixel opening area structure during a previous evaporation of which the evaporation 
Regarding claim 4, Wang discloses the evaporation conditions comprise an evaporation temperature, wherein the higher the evaporation temperature is, the larger the inward contraction amount is (paragraph 81).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamabuchi (US Publication No. 2019/0372002) discloses vapor deposition and contraction of pixel layers (Figure 4A).  Lin et al. (US Publication No. 2019/0010601) discloses stretching of a mask for vapor deposition of light emitting layers (Figure 3B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      3/9/2022               Examiner, Art Unit 2897